Title: To Thomas Jefferson from Van Staphorst & Hubbard, 10 October 1795
From: Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 10 October 1795.

We have before us your very esteemed favor of 27 May remitting us


£ 39.17.10½ Stg.
Nathl. Anderson’s Bill on Wm. Anderson of London


" 70. 8. 6  "
Geo. Meade’s Do. on Geo. Barclay & Co. of Do.


£110. 6. 4½ Stg.
on account of Mr. Philip Mazzei whom We have advised thereof.


These Bills have both been protested for non acceptance. But We have endorsed them to the Consul of the United States in London, to pay the expences of an American ship carried into England. By which means We hope He will easily obtain a Licence from the British Government, permitting the persons on whom they are drawn to discharge them: which they will then do, in case their refusal to accept, was solely owing to the British Act of Parliament relative to Dutch property.

Your own Bill on Jas. Maury of Liverpool £50.5.6 is accepted, and will in course be to your Credit. We are ever with great regard and esteem Sir! Your mo. ob. hb. servants.

N & J. Van Staphorst & Hubbard

